                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    NICOLE P. VEATER,                                       Case No. 2:17-CV-1505 JCM (VCF)
                 8                                            Plaintiff(s),                     ORDER
                 9           v.
               10     NANCY A BERRYHILL,
               11                                           Defendant(s).
               12
               13               Presently before the court is plaintiff Nicole Veater’s (“plaintiff”) motion to remand to
               14     Social Security. (ECF No. 18). Nancy A. Berryhill (the “Acting Commissioner”) filed a
               15     countermotion to affirm (ECF No. 21), to which plaintiff replied (ECF No. 22).
               16               Also before the court is Magistrate Judge Ferenbach’s report and recommendation
               17     (“R&R”) denying plaintiff’s motion for remand and granting the Acting Commissioner’s motion
               18     to affirm. (ECF No. 25). Plaintiff did not file an objection to the R&R, and the time to do so has
               19     passed.
               20               This court “may accept, reject, or modify, in whole or in part, the findings or
               21     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               22     to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               23     determination of those portions of the [report and recommendation] to which objection is made.”
               24     28 U.S.C. § 636(b)(1).
               25               Where a party fails to object, however, the court is not required to conduct “any review at
               26     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
               27     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
               28     magistrate judge’s report and recommendation where no objections have been filed. See United

James C. Mahan
U.S. District Judge
                1     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                2     employed by the district court when reviewing a report and recommendation to which no
                3     objections were made).
                4             Nevertheless, this court conducted a de novo review to determine whether to adopt the
                5     recommendation of the magistrate judge. Upon reviewing the recommendation and attendant
                6     circumstances, this court finds good cause appears to adopt the magistrate judge’s findings in
                7     full.
                8             Accordingly,
                9             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Ferenbach’s R&R
              10      (ECF No. 25) be, and the same hereby is, ADOPTED.
              11              IT IS FURTHER ORDERED that plaintiff’s motion to remand (ECF No. 18) be, and the
              12      same hereby is, DENIED.
              13              IT IS FURTHER ORDERED that the Acting Commissioner’s motion to affirm (ECF No.
              14      21) be, and the same hereby is, GRANTED.
              15              The clerk is instructed to enter judgment and close the case accordingly.
              16              DATED January 2, 2020.
              17                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
